Citation Nr: 0618086	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-25 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether the reduction of the veteran's disability rating for 
rhabdomyolysis with hypokalemia, from 10 percent to 0 
percent, effective April 1, 2004, was appropriate.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 2001 to May 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 RO decision which implemented a 
reduction of the veteran's disability rating for his 
service-connected rhabdomyolysis with hypokalemia, from 10 
percent to 0 percent, effective April 1, 2004.

In January 2005, the Board issued a decision which, in 
pertinent part, found the reduction of the disability rating 
for the veteran's rhabdomyolysis with hypokalemia, from 10 
percent to 0 percent, to be proper.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  In February 2006, the Secretary of Veterans 
Affairs (Secretary) and the veteran's representative 
submitted a joint motion to vacate that part of the Board's 
January 2005 decision that denied the veteran's claim, and 
remand the case back to the Board on the basis that a new 
Compensation and Pension examination was needed in this 
matter.  In February 2006, the Court granted the motion.

The Board notes that a temporary folder, received with the 
veteran's claims folder, includes a claim for service 
connection for depression, secondary to his service-connected 
disabilities.  An RO adjudication of this claim does not 
appear in the record before the Board, and it is hereby 
referred to the RO for development as appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

After reviewing the veteran's claims folder, along with the 
Joint Motion filed with the Court in February 2006, the Board 
concludes that additional development is necessary in this 
matter.  Specifically, the RO should schedule the veteran to 
ascertain the current severity of his service-connected 
rhabdomyolysis with hypokalemia, including a full accounting 
of any residuals resulting from this condition.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for 
rhabdomyolysis with hypokalemia, as well 
as any other conditions resulting 
therefrom, since March 2004.  The RO 
should then obtain copies of the related 
medical records that are not already in 
the claims folder.  

2.  The veteran should be afforded the 
appropriate VA examination(s) to 
determine the current severity of his 
rhabdomyolysis with hypokalemia.  The 
claims folder must be available for 
review in conjunction with the 
examination, and the examiner should 
review the claims folder in conjunction 
with the examination.  The examiner 
should list all current manifestations 
and symptoms of the veteran's 
rhabdomyolysis with hypokalemia.  

Based upon a complete review of the 
claims folder, and examination of the 
veteran, the examiner should provide an 
opinion on the following:

A.  Does the veteran continue to 
suffer from rhabdomyolysis with 
hypokalemia; and

B.  Does the veteran have any other 
conditions or symptoms which are as 
likely as not related to his 
service-connected rhabdomyolysis 
with hypokalemia?  In response to 
this request, the examiner should 
discuss how much the veteran's 
current impairment is attributable 
to his service-connected 
rhabdomyolysis with hypokalemia.

All findings, and the reasons and bases 
therefore, should be set forth in detail.  

3.  Thereafter, the RO should 
readjudicate the issue of whether the 
reduction of the veteran's disability 
rating for rhabdomyolysis with 
hypokalemia, from 10 percent to 0 
percent, effective April 1, 2004, was 
proper.  If the veteran remains 
dissatisfied with the outcome, he and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



